People v Saunders (2017 NY Slip Op 00077)





People v Saunders


2017 NY Slip Op 00077


Decided on January 5, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 5, 2017

Friedman, J.P., Acosta, Mazzarelli, Andrias, Moskowitz, JJ.


1832/11 2646 2645

[*1]The People of the State of New York, Respondent,
vJonathan Saunders, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Lauren Stephens-Davidowitz of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jeffrey A. Wojcik of counsel), for respondent.

Judgment, Supreme Court, New York County (Rena K. Uviller, J.), rendered May 16, 2012, as amended June 19, 2012, convicting defendant, upon his plea of guilty, of rape in the second degree, and sentencing him to a term of two years, unanimously modified, on the law, to the extent of vacating the sentence and remanding for a youthful offender determination, and otherwise affirmed.	Defendant is entitled, based on People v Rudolph (21 NY3d 497 [2013]), to an express youthful offender determination. Although the court denied YO treatment, the record does not establish that it did so on any basis other than that it was not part of the agreed-upon sentence (see People v Malcolm, 118 AD3d 447 [1st Dept 2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 5, 2017
CLERK